IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                     NOS. WR-34,395-23, WR-34,395-24 & WR-34,395-25


                  EX PARTE MICHAEL DWAYNE WHALEY, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. W91-45041-S, W92-36477-S & W93-01488-S
                         IN THE 282ND DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.


                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of aggravated robbery and one charge of engaging in organized criminal activity and sentenced to

forty years’ imprisonment for each charge.

       In his present applications, Applicant raises five grounds for review. These applications,

however, present a more serious question. This Court’s records reflect that Applicant has filed at
                                                                                                      2

least six prior applications pertaining to each of these convictions. It is obvious from the record that

Applicant continues to raise issues that have been presented and rejected in previous applications

or that should have been presented in previous applications. The writ of habeas corpus is not to be

lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex.

Crim. App. 1974). Because of his repetitive claims, we hold that Applicant’s claims are barred from

review under Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. These

applications are dismissed.

        Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant applications for writs of habeas corpus, or any future applications

pertaining to these convictions unless Applicant is able to show in such applications that any claims

presented have not been raised previously and that they could not have been presented in a previous

application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

        Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: August 20, 2014
Do not publish